Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
In claim 6, line 2, “a main body” should be –the main body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., U.S. Patent No. 9132301 B2.
	Regarding claim 1, Jones ‘301 discloses a fall arrest device (see figures 3-8) comprising a frame (figure 7) having a first arm and a second arm (42a-b), a rotating member 40 pivotally connected to the frame and located between the first arm and the second arm, wherein the rotating arm 40 has a mounted portion (i.e., an outer surface) and a receiving portion (i.e., receiving area for the line 41), the receiving portion is adapted to be winded up by a flexible long strip body 41, each of the plurality of pawls 25 (i.e., symmetrical to each other with elastic members 27, see figure 6, claims 6-7) has an abutting portion 25e and a pivot 26 (i.e., able to tilt the body portion of the pawls as same as applicant, claim 2), wherein the plurality of pawls 25 are pivotally connected to one of the arms rather than to the mounted portion via the pivot, when a rotation speed of the rotating member 40 is greater than or equal to a predetermined rotation speed, the abutting portions 25e of the plurality of pawls 25 pivot from a first position to a second position (i.e., engaged and not engaged), when the plurality of pawls 25 are in the second position and rotate as the rotating member 40 rotates, the abutting portions 25e of the plurality of pawls 25 move along a rotational pathway, a braking device 23 having a protrusion 21 and engaged with the first arm (42a or b) via the protrusion, wherein the braking device 23 is located between the first arm 42a and the mounted portion of the rotating member 40, the braking device further comprises a plurality of abutted portions 28 which are disposed on the rotational pathway of the abutting portions in the second position, so that the abutted portions 28 could be abutted by the abutting portions 25e to stop rotation of the rotating member 40, wherein each of the plurality of pawls 25 further comprises a body portion (i.e., near 25b) which is located at a side of the pivot 26, the abutting portion (i.e., near 25a) is located at another side of the pivot 26 which is opposite to the side with the body portion, when the rotation speed of the rotating member 40 is smaller than the predetermined rotation speed, the body portion (near 25b) of each of the plurality of pawls 25 touches a portion of a periphery of the plurality of abutted portions and swings as an outer diameter of the abutted portions of the braking device 23 changes, see figures 3-8.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Jones ‘301 to place the plurality of pawls on to the mounted portion rather than on one of the arms, since it has been held that rearranging parts of an invention involves only routine skill in the art.  

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The claims 3-5 are patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 3-5, including every structural element and arrangement as claimed by the applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892, for other similar fall arrest devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
8/28/22
/SANG K KIM/           Primary Examiner, Art Unit 3654